Exhibit 10.4
KULICKE AND SOFFA INDUSTRIES, INC.
2009 EQUITY PLAN


Performance Share Unit Award Agreement


This Performance Share Unit Award Agreement (the “Agreement”) dated as
of ________________ is between Kulicke and Soffa Industries, Inc. (the
“Company”) and Name (the “Participant”) pursuant to the Kulicke and Soffa
Industries, Inc. 2009 Equity Plan (the “Plan”).  Capitalized terms that are not
defined herein shall have the same meanings given to such terms in the Plan.


WHEREAS, the Committee has authorized the grant to the Participant of
Performance Share Units in accordance with the provisions of the Plan, a copy of
which is attached hereto; and


WHEREAS, the Participant and the Company desire to enter into this Agreement to
evidence and confirm the grant of such Performance Share Units on the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the legal sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:


1.           Grant of Performance Share Units.  The Company hereby grants to the
Participant an Award of # of units Performance Share Units.  Upon fulfillment of
the requirements set forth below, the Participant shall have the right to
receive one share of Common Stock of the Company (“Share”) for each earned
Performance Share Unit.  This grant is in all respects limited and conditioned
as hereinafter provided, and is subject in all respects to the terms and
conditions of the Plan now in effect and as it may be amended from time to time
(but only to the extent that such amendments apply to outstanding grants of
Performance Share Units).  Such terms and conditions are incorporated herein by
reference, made a part hereof, and shall control in the event of any conflict
with any other terms of this Agreement.
 
2.           Performance Share Unit Vesting.  The performance period for this
Award shall commence on October 3, 2010 and shall end on September 28,
2013.  The Award shall be subject to performance vesting requirements based upon
the achievement of Performance Goals as set forth in Appendix A to this
Agreement.
 
3.           Payment of Earned Performance Share Units.  For each earned
Performance Share Unit, one Share shall be delivered to the Participant as soon
as administratively practicable following the vesting date, but no later than
the fifteenth day of the third month following the end of the calendar year in
which such vesting date occurs.
 
4.           Termination of Service. Entitlement to the Award is also subject to
the Participant remaining continuously employed through the last day of the
performance period.  Notwithstanding the foregoing, if the Participant
terminates employment during the performance period due to Retirement,
Disability or death, the Participant (or in the event of death, the
Participant’s beneficiary) shall be entitled to a pro rata portion of the Award
the Participant would otherwise have earned based on the actual achievement of
the Performance Goals as determined at the end of the performance period had he
or she remained employed to the end of the performance period. The pro rata
portion will be calculated based on vesting months as measured from the day of
the month on which the Grant was made to the corresponding day of each
succeeding month.  If the Participant terminates employment with the Company and
Related Corporations for any other reason, all unvested Performance Share Units
at the time of such termination of employment shall be forfeited.
 

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, in the event of a Participant’s involuntary
termination without Cause, the Committee may, in its sole discretion, upon the
occurrence of such event, entitle the Participant to a pro rata portion of the
Award the Participant would otherwise have earned based on the actual
achievement of the Performance Goals as determined at the end of the performance
period had he or she remained employed to the end of the performance
period.  The pro rata portion will be calculated based on vesting months as
measured from the day of the month on which the Grant was made to the
corresponding day of each succeeding month.  The vesting date for this purpose
shall be the date of the Committee’s decision to accelerate vesting.  There is
no entitlement to such accelerated vesting and the Committee shall exercise such
discretion only in limited and special circumstances.
 
5.           Adjustment in Capitalization.  In the event any stock dividend,
stock split, or similar change in the capitalization of the Company affects the
number of issued Shares such that an adjustment is required in order to
preserve, or to prevent the enlargement of, the benefits or potential benefits
intended to be made available under this Award, then the number of Performance
Share Units shall be proportionately adjusted as provided under the terms of the
Plan.  Unless the Committee determines otherwise, the number of Performance
Share Units subject to this Award shall always be a whole number.
 
6.           Certain Corporate Transactions.  In the event of a corporate
transaction (as, for example, a merger, consolidation, acquisition of property
or stock, separation, reorganization, or liquidation), each outstanding Award
shall be assumed by the surviving or successor entity; provided, however, that
in the event of a proposed corporate transaction, the Committee may terminate
all or a portion of any outstanding Award, if it determines that such
termination is in the best interests of the Company.
 
If the Participant will, following the corporate transaction, be employed by or
otherwise providing services to an entity which is a surviving or acquiring
entity in such transaction or an affiliate of such an entity, the Committee may,
in lieu of the action described above with respect to outstanding Awards,
arrange to have such surviving or acquiring entity or affiliate grant to the
Participant a replacement award which, in the judgment of the Committee, is
substantially equivalent to the Award.
 
- 2 -

--------------------------------------------------------------------------------


  
7.           Change in Control.  Notwithstanding any other provisions of this
Agreement, in the event a Change in Control (as defined in the Plan) occurs and
the surviving or successor entity does not agree to assume the Performance Share
Unit Award, Shares covered by the Performance Share Unit Award not previously
forfeited shall become fully vested and such Shares shall be delivered to the
Participant.  If the surviving or successor entity agrees to assume the
outstanding Performance Share Unit Award and the Participant is terminated
without Cause (as defined in the Plan) prior to the twenty-four (24) month
anniversary of the Change in Control, then as of the date of such termination of
employment, Shares covered by the Performance Share Unit Award not previously
forfeited shall become fully vested and such Shares shall be delivered to the
Participant.
 
8.           Restrictions on Transfer.  Performance Share Units may not be sold,
assigned, hypothecated, pledged or otherwise transferred or encumbered in any
manner except by will or the laws of descent and distribution.
 
9.           Withholding of Taxes.  The obligation of the Company to deliver
Shares shall be subject to applicable Federal, state and local tax withholding
requirements.  The Committee may require the Participant to remit to the Company
an amount sufficient to satisfy the withholding requirements or may, in its
discretion, permit or require the Participant, subject to the provisions of the
Plan and withholding rules established by the Committee, to satisfy the
withholding tax, in whole or in part, by electing to have the Company withhold
Shares (or by returning previously acquired Shares to the Company).  Such
election must be made in compliance with and subject to the withholding rules,
and the Company may limit the number of Shares withheld to satisfy the minimum
tax withholding requirements to the extent necessary to avoid adverse accounting
consequences.
 
10.           No Rights as a Shareholder.  Until Shares are issued, if at all,
in satisfaction of the Company’s obligations under this Award, in the time and
manner specified above, the Participant shall have no rights as a shareholder.
 
11.           No Right to Continued Employment.  Neither the execution and
delivery hereof nor the granting of the Award shall constitute or be evidence of
any agreement or understanding, express or implied, on the part of the Company
or any of its Related Corporations to employ or continue the employment of the
Participant for any period.
 
12.           Governing Law.  The Award and the legal relations between the
parties shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania (without reference to the principles of conflicts
of law).
 
13.           Signature in Counterpart.  This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signature thereto and hereto were upon the same instrument.
 
14.           Binding Effect; Benefits. This Agreement shall be binding upon and
inure to the benefit of the Company and the Participant and their respective
successors and permitted assigns.  Nothing in this Agreement, express or
implied, is intended or shall be construed to give any person other than the
Company or the Participant or their respective successors or assigns any legal
or equitable right, remedy or claim under or in respect of any agreement or any
provision contained herein.
 
- 3 -

--------------------------------------------------------------------------------


 
15.           Amendment.  This Agreement may not be altered, modified or amended
except by a written instrument signed by the Company and the Participant.
 
16.           Sections and Other Headings.  The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.
 
IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Participant has executed this Agreement in duplicate as of the day and year
first above written.


KULICKE AND SOFFA INDUSTRIES, INC.
   
By: 
   
Name:  David J. Anderson
Title:    VP & General Counsel
   
By:
   
             Participant


 
- 4 -

--------------------------------------------------------------------------------

 


Appendix A


[logo.jpg]
 
     
 
 
 
 
 



Kulicke & Soffa Industries
Performance Share Plan
FY2011 through FY2013

 
- 5 -

--------------------------------------------------------------------------------

 

[logo.jpg]


Kulicke & Soffa Industries
Performance Share Plan
FY2011 through FY2013


The Management Development and Compensation Committee of the Board of Directors
has established the following Performance Share Plan terms for performance share
unit grants.  All Performance Share Award grants are made pursuant to the
Kulicke & Soffa Industries 2009 Equity Plan.


Performance Metric:  Relative Total Shareholder Return
Performance for the purposes of determining the vesting of the performance share
awards will be based on Relative Total Shareholder Return (TSR).  Relative TSR
measures the K&S share price movement over a performance period relative to the
share price movement of peer companies.


TSR = End of Period Share Price – Beginning of Period Share Price + Dividend
Beginning of Period Share Price


October-December Performance Share Awards
The terms of the grant are stated below:


Grant Date
  
Various Grant Dates from October 2010 through September 2011
Performance Period
 
October 3, 2010 to September 28, 2013
Vesting
 
3-year cliff vest from Grant Date
Peer Companies
 
Philadelphia Semiconductor Index (SOXX) companies at Grant
Target Performance
 
Median of the Peer Companies
Payout Range
 
0% to 200% of Target Performance
Stock Averaging Period
 
90 calendar days



Peer Companies
The companies of the Philadelphia Semiconductor (SOXX) Index as of the Grant
Date will comprise the Peer Companies for the determination of the Relative TSR
results of K&S at Vesting.

 
- 6 -

--------------------------------------------------------------------------------

 

[logo.jpg]
Altera Corporation
 
National Semiconductor Corporation
Applied Materials, Inc
 
Novellus Systems
Advanced Micro Devices, Inc
 
SanDisk Corporation
Broadcom Corporation
 
STMicroelectronics N.V.
Intel Corporation
 
Teradyne
KLA-Tencor Corporation
 
Taiwan Semiconductor Manufacturing Co.
Linear Technology Corporation
 
Texas Instruments, Inc
Marvell Technology Inc
 
MEMC Electronic Materials
Micron Technology Inc
  
Xilinx, Inc



The Peer Companies may change over the Performance Period as follows:
 
·
In the event of a merger, acquisition or business combination transaction of a
Peer Company with or by another Peer Company, the surviving entity will remain a
Peer Company, without adjustment to its financial or market structure.

 
·
In the event of a merger of a Peer Company with an entity that is not a Peer
Company, or the acquisition or business combination transaction by or with a
member of the peer group, or with an entity that is not a Peer Company, in each
case, where the Peer Company is the surviving entity and remains publicly
traded, the surviving entity will remain a Peer Company.

 
·
In the event of a merger or acquisition or business combination transaction of a
Peer Company by or with an entity that is not a Peer Company, a ‘going private’
transaction involving a Peer Company or the liquidation of a Peer Company, where
the Peer Company is not a surviving entity or is otherwise no longer publicly
traded, the company shall no longer be a Peer Company.



Changes to the companies comprising the SOXX Index over the Performance Period
will not change the Peer Companies for the Performance Share Awards made under
this plan.


Target Performance
TSR for each of the Peer Companies is calculated and ranked highest to
lowest.  The Median TSR performance of the Peer Companies is the TSR at which
half the Peer Companies’ TSR results are below and half the Peer Companies’ TSR
results are above.


Payout Range
Grants of Performance Share Awards will be made at the Target Performance amount
defined as the Median performance of the Peer Companies.  The amount vested at
Vesting will range from 0% to 200% of the Target Performance amount depending
upon the final positioning of KLIC’s TSR to the median of the Peer Companies at
the end of the Performance Period.


The payout scale below shows the Award vesting percentage at percentile
performance points from <25th to 99th at 5 percentile point increments.  Final
Vesting of Performance Share Awards will be interpolated will be expressed as a
full percentage point ranging from 0% to 200%.
 
- 7 -

--------------------------------------------------------------------------------




Percentile
Performance
 
Payout
99th
 
200%
95th
 
190%
90th
 
180%
85th
 
170%
80th
 
160%
75th
 
150%
70th
 
140%
65th
 
130%
60th
 
120%
55th
 
110%
Median 50%
 
100%
45th
 
90%
40th
 
80%
35th
 
70%
30th
 
60%
25th
 
50%
<25th
 
0%


 
- 8 -

--------------------------------------------------------------------------------

 